Citation Nr: 1706686	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-27 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an initial rating in excess of 70 percent prior to April 5, 2012 for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent prior to January 22, 2013 and in excess of 20 percent thereafter for acne and cysts consistent with chloracne (hereinafter "skin disability").


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1973.  His awards and decorations include the Bronze Star Medal with "V" Device.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2012 VA rating decision, the RO assigned the service-connected PTSD a 70 percent disability rating effective for the entire initial rating period from September 15, 2009.  In an October 2012 VA rating decision, the RO  assigned the service-connected PTSD a 100 percent disability rating effective from April 5, 2012.  Since the 70 percent disability rating is not the maximum rating available prior to April 5, 2012, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a February 2016 VA rating decision, the RO assigned the service-connected skin disability a 20 percent disability rating effective from January 22, 2013.  Since the 10 and 20 percent disability ratings are not the maximum ratings available prior to January 22, 2013 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB, Vet. App. at 35.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from March 2009 to February 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to a rating in excess of 10 percent prior to January 22, 2013 and in excess of 20 percent thereafter for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran has not been shown to have hepatitis A, B, or C at any time since he filed his claim or within close proximity thereto. 

2.  For the entire initial rating period prior to April 5, 2012, the Veteran's service-connected PTSD was manifested by total occupational and social impairment due to psychiatric symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to an initial rating of 100 percent prior to April 5, 2012 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of entitlement to service connection for hepatitis, the requirements of 38 U.S.C.A. §§ 5103 and 5103A were met by an October 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, to include where warranted by law, and affording the claimant VA examinations.  38 U.S.C.A. §§ 5103, 5103A.  The February 2010 VA examination for hepatitis was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In March 2012, a negative response from the Social Security Administration (SSA) for records from the Veteran was obtained and associated with the record.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection for Hepatitis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

In a September 2009 VA Form 21-4138, the Veteran requested service connection for hepatitis.  Throughout the appeal period, the RO characterized the claimed disability as hepatitis B.  The Board has recharacterized this claim on appeal as service connection for hepatitis in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Review of the evidentiary record indicates the Veteran has not been shown to have hepatitis A, B, or C at any time since he filed his claim or within close proximity thereto.

In February 2010, the Veteran was afforded a VA examination for the liver, gall bladder, and pancreas.  The Veteran informed the examiner that after service he was allegedly found to be seropositive for hepatitis B but there was no apparent active illness.  Following the clinical evaluation and review of the claims file, the VA examiner concluded diagnostic testing for hepatitis A, B, and C were all negative, liver function tests (LFTs) were within normal limits, and there was no evidence of disease. 
Review of VA treatment records throughout the appeal period show the Veteran denied hepatitis symptoms in March 2009.  In April 2009 the Veteran reported he was found to have hepatitis B in 1975.  The Veteran was noted to be a hepatitis B carrier in June 2010, October 2012, August 2013, and May 2015.  Pursuant to seeking treatment for his service-connected PTSD, VA mental health treatment records (located in Virtual VA) further noted the Veteran was a hepatitis C carrier in November 2012, has a history of hepatitis C in February 2013, and was assessed with hepatitis C in May 2013, August 2013, and March 2014.  Nevertheless, diagnostic testing of the liver revealed normal results in December 2011, October 2012, November 2012, October 2013, May 2014, June 2014, and November 2014 (located in Virtual VA).

The Board acknowledges the Veteran is competent to report symptoms he experiences and observes at any time because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran is not competent to offer an opinion on whether he has hepatitis.  Diagnosing hepatitis requires knowledge of biological processes, pathology, and the ability to interpret diagnostic testing.  The Veteran has not been shown to possess the experience or training necessary to diagnose hepatitis.  As a result, the probative value of his lay opinion is low.  

The Board finds that the most probative evidence of record demonstrates that the Veteran has not been shown to have hepatitis at any time since he filed his claim in September 2009 or within close proximity thereto.  The February 2010 VA examination report is probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the conclusion provided.  The VA diagnostic testing results dated from December 2011 to November 2014 are also more probative than the VA mental health treatment providers' assessment of hepatitis C because such internal physical processes are not readily observable.  Accordingly, the VA examination report and VA diagnostic testing results are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the first criteria to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Initial Rating for PTSD prior to April 5, 2012

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected PTSD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

The Veteran filed his initial claim requesting service connection for PTSD on September 15, 2009.  In the February 2010 VA rating decision, service connection for PTSD was granted because the disability was deemed to be directly related to an in-service stressor conceded based on his awarded combat medal.  The Veteran was assigned a 30 percent disability rating for the entire appeal period effective from September 15, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

During this initial appeal period, the RO increased the disability rating for service-connected PTSD to 70 percent disabling effective from September 15, 2009 (March 2012 VA rating decision) and to 100 percent, the maximum available, from April 5, 2012 (October 2012 VA rating decision).  In the October 2012 VA rating decision, the RO also granted a total rating based upon individual unemployability (TDIU) effective from August 18, 2011 to April 4, 2012.

As a result, the Board considers whether a rating in excess of 70 percent for PTSD is warranted at any time since or within one year prior to the date of claim on September 15, 2009, to include consideration of an earlier effective date for the assignment of the 100 percent disability rating as raised by the Veteran's attorney in a May 2016 VA Form 9.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130. 

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

At the December 2009 VA examination for PTSD, the examiner noted the Veteran is not employed.  The Veteran reported he had not worked since February and he "can't hold a job because he can't be around people [and] [g]ets angry and walks away."  The Veteran further reported he was married twice, has no friends, and reported no activities or leisure pursuits.  Upon clinical evaluation, the examiner noted the Veteran demonstrates social isolation, "can't think straight, can't remember names, is depressed, lost, hopeless, [and] no longer associates with people, does not participate in activities, stays home, has crying jags, is often numb, has flashbacks, [and] feels in danger."  The Veteran also described severe hallucinations, specifically thinking of Vietnam and re-experiencing combat on a random basis.  Nevertheless, the Veteran is able to maintain minimal personal hygiene and other basic activities of daily living, there were no findings of delusions or disorientation to person, place, or time, and only mild short-term memory loss was noted on a sometimes weekly basis.  The examiner concluded the Veteran is unable to maintain relationships, complete schooling, keep a job, or maintain employment, and is socially isolated, loses motivation, stops working, walks off jobs, and engages in no social or other activities.

In the March 2010 Notice of Disagreement, the Veteran reported, in part, that his PTSD hinders him from finding employment, he has problems being around people, and wants to remain in a confined setting.

At the December 2011 VA Disability Benefits Questionnaire (DBQ) examination for PTSD, the VA examiner again noted the Veteran is not employed and was recently fired in august 2011.  The Veteran reported having aggressive thoughts, marital communication and intimacy problems, preference to be isolated, and did not like crowds.  Following clinical evaluation, the VA examiner noted the Veteran's current psychiatric symptomatology included, in part, neglect of personal appearance and hygiene, suicidal ideation, impaired impulse control, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Moreover, VA outpatient and Vet Center treatment records during the appeal period note the Veteran's unemployment and limited social engagement.  With regard to social functioning, the Veteran informed the Vet Center intake staff member in September 2009 that he is married and was referred by friends for counseling and in October 2009 that he has a friend in Colorado.  In a May 2010 VA treatment record, the Veteran also reported having some family and friend social support but no friendships outside his wife.  Additionally, in July 2010, a social worker from the VA Vet Center reported in a letter to SSA that the Veteran had been a patient since September 2009 and searching for employment is difficult due to his psychiatric symptoms.

The Board has considered the Veteran's reported history of symptomatology related to his service-connected PTSD throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements are also credible.  The Board also notes that the December 2009 and December 2011 VA examination reports provide probative evidence concerning the occupational and social impairment caused by the service-connected PTSD because the VA examiners used their professional expertise to offer the medical findings presented.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record shows his psychiatric symptomatology rose to the level of severity, frequency, or duration to demonstrate total occupational and social impairment for the entire initial rating period prior to April 5, 2012.  As such, an initial rating of 100 percent rating, the maximum available, is warranted prior to April 5, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

Service connection for hepatitis is denied.

An initial rating of 100 percent prior to April 5, 2012 for PTSD is granted, subject to the regulations governing the award of monetary benefits.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to a rating in excess of 10 percent prior to January 22, 2013 and in excess of 20 percent thereafter for skin disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the course of the appeal, the Veteran was afforded VA examinations for skin diseases in July 2009 and December 2011, as well a VA examination for scars/disfigurement in January 2013.  Since the January 2013 examination, VA treatment records from the VA Outpatient Clinic (OPC) in Lubbock, Texas (located in Virtual VA) document the Veteran's ongoing treatment for dermatology conditions.  In April 2015 and November 2015, the Veteran reported a skin tag was removed from his right axilla about one year prior but it returned and a history of pruritic rash on his left forearm treated with fluocinolone with intermittent benefit.  The treating physician noted findings of a 3 centimeter hypertrophic scar on the right axillae and lichenified papules and plaques five times on the forearms.  Review of the record shows the most recent VA treatment record from the VA OPC was dated February 2016.  In light of these findings, which were not noted at the January 2013 VA examination, additional development is needed to properly adjudicate the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA dermatology treatment records that have not already been associated with the claims file to include those dated February 2016 forward from the VA OPC in Lubbock, Texas.

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

2.  After completing the foregoing development and associating all additional records with the claims file, schedule the Veteran for the appropriate VA examination for his service-connected acne and cysts consistent with chloracne.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner must determine the current severity of the Veteran's service-connected skin disability.  A complete rationale for any opinions expressed must be provided.

3.  When the development requested has been completed, the RO should readjudicate the issue of entitlement to a rating in excess of 10 percent prior to January 22, 2013 and in excess of 20 percent thereafter for acne and cysts consistent with chloracne.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


